

113 HRES 424 IH: Prohibiting the consideration of a concurrent resolution providing for adjournment unless the House has adopted a conference report on the budget resolution.
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 424IN THE HOUSE OF REPRESENTATIVESNovember 20, 2013Ms. Slaughter submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProhibiting the consideration of a concurrent resolution providing for adjournment unless the House has adopted a conference report on the budget resolution.That it shall not be in order to consider a concurrent resolution providing for adjournment unless the House has adopted a conference report on S. Con. Res. 8, establishing a budget for the United States Government, by December 13, 2013.